Citation Nr: 1315336	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran has verified active duty service from August 1953 to August 1957, from October 1957 to October 1967, and from September 1990 to May 1991.  It also appears that the Veteran had reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral hearing loss is rated as noncompensable.  He asserts that a higher rating is warranted.  In the Veteran's April 2012 notice of disagreement, he requested that a new VA examination be scheduled.  

The April 2012 rating decision on appeal reflects that the RO discounted an August 2011 audiological examination report by a private audiologist from Optimal Hearing because there is no indication that the private audiology results are based on the Maryland CNC (Consonant-Vowel Nucleus-Consonant ) test.  As such, the RO determined that the private audiometric findings are not adequate for rating purposes.  See 38 C.F.R. § 4.85 (2012).  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) found that it was error for VA not to seek clarification from a private doctor as to whether an audiological hearing report was based on the Maryland CNC test, or explain why such clarification was not needed or was unreasonable.  Id. at 272.  One of the private audiology reports (the undated private audiology report received from Optimal Hearing along with the August 2011 private report from Optimal Hearing) contains speech discrimination test results, but there is no indication whether the Maryland CNC word list was used.  As such, this claim must be remanded.

Further, the Board notes that the most recent VA examination was conducted in April 2011.  As noted previously, the Veteran has requested a new VA examination.  Moreover, the undated private audiology report (received along with the August 2011 private audiology report from Optimal Hearing) reflects that the Veteran's hearing was worse in the right ear when compared to the right ear audiogram results from the April 2011 VA examination report.  Similarly, the August 2011 private audiology report indicates worsening auditory acuity bilaterally, as compared to the audiogram results from the April 2011 VA examination report.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity of his bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his bilateral hearing loss disability that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be associated with the claims file.  

2.  Seek clarification from Optimal Hearing regarding the audiological findings in the undated private medical report to determine the date of the audiology test and whether the Maryland CNC speech discrimination test was performed.

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported.  

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



